Exhibit 3.1 1 2 Addendum to the ARTICLES OF INCORPORATION OF ADVANCED CLOUD STORAGE, INC. PARAGRAPH THREE SHARES The amount of the total authorized capital of this corporation is $75,000 as 75,000,000 shares each with a par value of one mill ($.001). Such shares are non-assessable. In any election participated in by the shareholders, each shareholder shall have one vote for each share of stock he owns, either in person or by proxy as provided by law. Cumulative voting shall not prevail in any election by the shareholders of this corporation. PARAGRAPH EIGHT ELIMINATING PERSONAL LIABILITY Officers and directors shall have no personal liability to the corporation or its stockholders for damages for breach of fiduciary duty as an officer or director. This provision does not eliminate or limit the liability of an officer or director for acts or omissions which involve intentional misconduct, fraud or a knowing violation of law or the payment of distributions in violation of NRS 78.300. PARAGRAPH NINE AMENDMENT OF ARTICLES OF INCORPORATION The articles of incorporation of the corporation may be amended from time to time by a majority vote of all shareholders voting by written ballot in person or by proxy held at any general or special meeting of shareholders upon lawful notice. 3
